Napton, Judge,
delivered the opinion of the court.
The only error assigned and insisted on, upon the argument of this case, is the exclusion of the deed of trust, executed by the Levys to one Smith, to secure a debt of about a thousand dollars to Taussig & Co., of St. Louis.
If this deed was offered to show an encumbrance upon the title of the interpleader to the property, it was properly excluded. It did not concern the plaintiffs in the attach*405mont suit that other persons had an interest, in conjunction with the interpleader, in the property attached, or that the interest of the interpleader was subject to the claims of a stranger. This was a matter to be settled between the inter-pleader and the mortgagee or trustee, and if he had the possession of the property, when the attachment was levied, his claim may be inferred to have been made with their acquiescence.
The deed may have been offered to show circumstances leading to a suspicion of fraud, and it was undoubtedly evidence for this purpose; but the fact that such a deed had been made, and was executed by both the Levys, and the circumstances tinder which it was executed, were already in evidence. Regarding the proffered reading of the deed in this light, we do not see why it was objected to ; but we do not perceive any purpose to be attained by its formal exhibition to the jury, which proof of its existence and contents had not already accomplished. It was admitted, or at least proved,'without any attempt at contradiction, that such a deed was executed by J. and S. Levy; its contents or purport was stated, and the manner and form of its execution was stated. The formal reading of the deed could not have varied the effect of the testimony in any respect, and although we think the deed might have been admitted, yet its rejection under the circumstances is not sufficient to authorize a reversal of the judgment. We suppose the deed was rejected on the ground that it was offered to prove title in the trustee, and on this ground it was rightly rejected. It might have been admitted, however, as evidence tending to show fraud; but as everything connected with its execution, having any bearing upon this point of view, had already been proved, the deed itself was unimportant, and its rejection could not have prejudiced the case of the plaintiff in the attachment.
Judgment affirmed;
Judge Ewing concurs. Judge Scott absent.